DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims have overcome the 112(d) rejections of the claims.
Furthermore, Brown (U.S. Patent Publication No. 2019/0118481) taught a process for calibrating the beam scans for an additive manufacturing process apparatus by forming a calibration build pattern in the form of a reference feature/melt pool comprised of at least one measurement artifact/attribute in the form of consolidated material which were used to identify alignment errors in the irradiation of a laser beam. However, Brown did not fairly teach or suggest that the measurement artifacts were arranged in a plurality of measurement artifact groups wherein the artifact groups had a variable spacing distance within the calibration build pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 through 8 and 10 through 20 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712